43 F.3d 1456
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Henry Castro POUPART, Petitioner, Appellant,v.Ramon ALERS, Warden of the State Penitentiary and the LasMelvinas Annex, Respondent, Appellee.
No. 94-1161.
United States Court of Appeals,First Circuit.
Dec. 21, 1994.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO [Hon.  Jose Antonio Fuste, U.S. District Judge ]
Henry Castro Poupart on brief pro se.
Guillermo Gil, United States Attorney, Jo Ann Harris, Assistant Attorney General, Theresa M.B. Van Vliet, Chief, and Lena D. Mitchell, Attorney, Criminal Division, Narcotic and Dangerous Drug Section, Department of Justice, on brief for appellee.
D.Puerto Rico
AFFIRMED.
Before Torruella, Chief Judge, Selya and Cyr, Circuit Judges.
Per Curiam.


1
Pro se petitioner Henry Castro Poupart appeals a district court order dismissing his second motion to vacate sentence under 28 U.S.C. Sec. 2255.  Based on a careful review of the entire record, and of all points raised on appeal, we conclude that the district court order must be summarily affirmed.  See Local Rule 27.1.